Citation Nr: 1205892	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service origin.

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals that he was found to have 15/15 hearing (normal) for the left and right ear on whispered and spoken voice testing on his January 1962 enlistment examination.  At the time of a July 1963 special forces examination, the Veteran was again noted to have 15/15 hearing for the left and right ear on spoken and whispered voice testing.  At the time of his November 1964 service separation examination, the Veteran was reported to have 15/15 hearing for whispered voice testing.  On his November 1964 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had ear, nose, or throat trouble, providing factual evidence against his own claim.  The Veteran's treatment records are devoid of any complaints or findings of hearing loss or tinnitus.  

The claims folder also does not contain any reports or findings of hearing loss or tinnitus in close proximity to service.  

VA treatment records, obtained in conjunction with the Veteran's claim filed in October 2007, reveal that he was seen in January 2007 with complaints of bilateral hearing loss and constant bilateral tinnitus for "quite a few years".  The examiner indicated that an audiological evaluation performed at that time revealed hearing within normal limits sloping to sensorineural hearing loss, bilaterally.  

The Veteran was afforded a VA examination in April 2008.  The Veteran indicated that he had the most difficulty hearing when background noise was present or with conversation.  The examiner noted that the Veteran served as a diesel mechanic in an engine room of equipment designed to move troops and ships to and from the ocean.  He also noted that the Veteran reported being exposed to machine gun and hand grenade noise (which is conceded).  The examiner further observed that the Veteran had worked for 37 years for Trans World Airlines (TWA) as a maintenance worker.  There had been no recreational noise exposure.  The examiner stated that there was no tinnitus present.  

The examiner noted that the Veteran needed to be rescheduled for a VA examination as he had inconsistent responses to pure tone testing and inconsistent speech recognition test scores.  

The Veteran was afforded an additional VA examination in August 2008.  At the time of the examination, the Veteran stated that he had been progressively losing his hearing for the past 15 years (which would actually be well after the Veteran's military service).  The examiner noted that the Veteran had service from 1962 to 1965 and that he worked on diesel engines while in the service.  The Veteran stated that he was exposed to diesel engine noise and that he had worked in an engine room for 2.5 years.  He noted that he was not in combat but was exposed to hand grenade and gun fire during training exercises.  He did not wear ear protection.  The Veteran reported working for TWA for 33 years, where he had occasional noise exposure to motors, power tools, grinders, saws, and construction equipment, when working as a maintenance person.  He indicated that he had noise protection.  He denied any significant recreational noise exposure.  

The Veteran also reported having bilateral constant tinnitus for the past 15 years, which occurred with the onset of his hearing loss.  

Audiological evaluation revealed decibel level readings of 10, 30, 45, 50, and 60 in the left ear, and 20, 40, 60, 55, and 60, in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in the right ear and left ear.  The examiner rendered a diagnosis of bilateral normal to moderately severe sensorineural hearing loss that was gradually sloping in nature.  

The examiner indicated that the Veteran's current hearing loss and tinnitus were not the cause or the result of incidents of the Veteran's service.  She stated that this was based upon the case history and configuration of loss.  She noted that the Veteran reported that his progressive hearing loss and tinnitus began about 15 years ago, long after his completion of military service.  In addition, the configuration of the loss was not consistent with acoustic trauma.  She stated the claims folder was not available for review at the time of the examination and that she would prepare an addendum if the claims folder were forwarded to her.  

In a September 2009 addendum, the examiner indicated that the claims folder had been reviewed.  She observed that whisper tests on enlistment and separation were normal and that a tympanogram dated July 27, 1963, was completely within normal limits for all frequencies.  She noted that there was nothing in the claims folder to change her previous opinion, providing highly probative evidence against these claims.  

As to service connection for bilateral hearing loss or tinnitus, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  There is also no evidence of findings or treatment for hearing loss or tinnitus in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for hearing loss until many years following service. 

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service (if that is what he is claiming, but this point is not clear as he appears to indicate that this problem began well after service), while competent, is nonetheless not credible.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of hearing loss and tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss or tinnitus until 2007, over 42 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  Beyond that, he appears to indicate that these problems began not in service, or within a few years of service, but several years after service. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between hearing loss and tinnitus and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The August 2008 VA examiner, following a review of the claims folder, which included the Veteran's statements as to noise exposure, and a comprehensive examination of the Veteran, that included the history of noise exposure reported by the Veteran, indicated that the Veteran's hearing loss and tinnitus were not the result of his military service.  The examiner provided detailed rationale for her opinion.  Based upon the above, the Board is placing greater weight upon the opinion supplied by the VA examiner. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss and tinnitus developed in service or is due to any event or injury in service, including as a result of exposure to acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that the RO, in a January 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the January 2008 letter. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. 

In conjunction with the Veteran's claim, he was afforded several VA examinations during the course of the appeal.  Information obtained from these examinations provides sufficient detail in order to properly decide the Veteran's claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and his ability to testify at a hearing if so desired.  The Veteran was scheduled for a videoconference hearing in January 2011 but failed to report for the hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


